Citation Nr: 0715814	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  97-09 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
cerebral vascular accident (CVA), to include a lacunar 
infarct, claimed as secondary to the service-connected 
psychiatric disorder.

2.  Entitlement to service connection for cardiovascular 
disease, status post myocardial infarction, coronary artery 
bypass graft surgery and placement of a pacemaker, claimed as 
secondary to the service-connected psychiatric disorder.

3.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.29 based on hospitalization at a 
Department of Veterans Affairs Medical Center (VAMC) from 
July 7, 1995 to July 25, 1995.

4.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 based on hospitalization at a 
Department of Veterans Affairs Medical Center (VAMC) from 
July 7, 1995 to July 25, 1995.

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disability.

(Vacatur of an October 16, 2006, Board decision regarding the 
claims of entitlement to service connection for the residuals 
of a CVA and for a cardiac disorder, as well as the claims 
for benefits under 38 C.F.R. §§ 4.29 and 4.30 and the claim 
for TDIU is the subject of a separate Board of Veterans 
Appeals decision issued this same date.)


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran had active service from June 1943 to December 
1951.  This case came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The appellant is the veteran's 
custodian.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

38 C.F.R. § 20.303 states that an extension of the 60-day 
period for responding to a Supplemental Statement of the Case 
may be granted for good cause.  A request for such an 
extension must be in writing and must be made prior to 
expiration of the time limit for filing the response to the 
Supplemental Statement of the Case.  The request for 
extension must be filed with the Department of Veterans 
Affairs office from which the claimant received notice of the 
determination being appealed, unless notice has been received 
that the applicable records have been transferred to another 
Department of Veterans Affairs office.  A denial of a request 
for extension may be appealed to the Board.

In this case, the appellant's attorney apparently submitted, 
on July 20, 2006, to the RO by facsimile a request for an 
extension of time to respond to the Supplemental Statement of 
the Case (SSOC) that had been issued in December 2005.  
Previous requests for extensions had resulted in an extension 
of time to submit additional evidence until July 21, 2006.  
The RO subsequently transferred the case to the Board without 
ruling on the July 20, 2006 request for an extension of time 
to respond.  

Accordingly, the case is REMANDED for the following action:

The RO is to issue a ruling on the July 
20, 2006 request for an extension of time 
to reply to the December 2005 SSOC and 
take any appropriate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

